Citation Nr: 0800888	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO. 03-19 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an effective date prior to December 3, 
1999, for the award of a 20 percent disability rating for 
arthritis of the left shoulder.

2. Entitlement to an effective date prior to December 3, 
1999, for the award of a 20 percent disability rating for 
arthritis of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from September 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). This matter was previously before the Board and was 
remanded in March 2005.


FINDINGS OF FACT

1. It is factually ascertainable that the veteran's service-
connected arthritis, left shoulder, increased in severity to 
warrant a 20 percent disability rating on March 3, 1997, but 
no earlier.

2. It is factually ascertainable that the veteran's service-
connected arthritis, right shoulder, increased in severity to 
warrant a 20 percent disability rating on March 3, 1997, but 
no earlier.


CONCLUSIONS OF LAW

1. The criteria for an effective date of March 3, 1997, but 
no earlier, for the assignment of a 20 percent rating for 
service-connected arthritis, left shoulder, have been met. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

2. The criteria for an effective date of March 3, 1997, but 
no earlier, for the assignment of a 20 percent rating for 
service-connected arthritis, right shoulder, have been met. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a March 2005 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate earlier effective date claims, as well 
as specifying what information and evidence must be submitted 
by him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims. 

The notice as to effective date claims was not issued until 
March 2005. As such, it was not timely; however, the veteran 
was not prejudiced from this timing error because the 
veteran's claims were readjudicated after the veteran 
received proper notice. (See the October 2005 supplemental 
statement of the case.) See Sanders, supra.; Simmons, supra.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, and 
appropriate VA medical examinations. As such, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide these claims. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims.

Analysis

The veteran is currently service connected for bilateral 
shoulder disabilities with each shoulder having been assigned 
a 20 percent disability rating, effective December 3, 1999. 
The veteran contends that the current 20 percent disability 
ratings should be in effect from the time he originally filed 
his claim for entitlement to service connection in 1995 
because his symptoms have remained the same.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

The veteran filed a claim for service connection for 
bilateral shoulder disabilities in June 1995. By way of an 
August 2002 decision, the Board granted entitlement to 
service connection for arthritis of the shoulders. In a 
September 2002 rating decision, the RO effectuated this grant 
of service connection and assigned a noncompensable 
disability rating for each shoulder effective June 27, 1995 
(the date of the claim), and assigned a 20 percent disability 
rating for each shoulder, effective December 3, 1999. 

The Board notes that the veteran's service connected shoulder 
disabilities are rated under Diagnostic Code 5010 which 
states that arthritis due to trauma, which is established by 
x-ray findings, is to be rated as degenerative arthritis, 
which is rated under Diagnostic Code 5003. Diagnostic Code 
5003 states that degenerative arthritis will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved. 
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation. X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation. See 38 C.F.R. 
§ 4,71a, Diagnostic Codes 5003, 5010.

Limitation of motion of the shoulder is rated under 
Diagnostic Code 5201, which has separate ratings for the 
major shoulder and the minor shoulder, depending on whether a 
person is right-hand or left-hand dominant. This diagnostic 
code states that for both the major and minor shoulder, 
limitation of motion of the arm at shoulder level merits a 20 
percent rating. 38 C.F.R. § 4.71(a), Diagnostic Code 5021.

The competent medical evidence of record from the date of the 
claim in 1995 until the date of the increase to a 20 percent 
disability rating in December 1999 includes 1995, 1996, and 
1997 VA and private treatment records which show no treatment 
for shoulder problems, other than occasional complaints of 
shoulder pain and difficult shoulder movement. A September 
1995 VA examination report shows that the veteran complained 
of pain in both shoulders. On objective examination, the 
veteran had 180 degrees of abduction and 180 degrees of 
forward flexion. 

A March 3, 1997 private medical examination report shows that 
the veteran complained of chronic shoulder pain. There was 
"overall decreased range of motion" of the shoulder joints 
bilaterally with some tenderness noted. Abduction and flexion 
were limited to 100 degrees. 

January 1999 VA treatment records show that the shoulders 
were found to be within normal functional limits and a 
February 1999 VA treatment record shows full range of 
internal and external rotation of the shoulders. A February 
1999 private medical record shows complaints of bilateral 
shoulder pain and shoulder flexion to 110 degrees and 
abduction to 100 degrees bilaterally.

A March 1999 VA examination report shows that the veteran 
complained of shoulder pain. Range of motion of the shoulders 
was to 145 degrees of abduction and forward flexion 
bilaterally with pain on motion.

After resolving the benefit of the doubt in favor of the 
veteran under the provisions of 38 U.S.C.A. § 5107(b), the 
Board finds that the March 3, 1997 private medical record 
which shows abduction and flexion limited to 100 degrees in 
each shoulder to more closely approximate the criteria for a 
20 percent disability rating which requires arm movement 
limited to shoulder level, or 90 degrees. 

As such, the Board finds that an effective date of March 3, 
1997 is warranted for assignment of 20 percent disability 
ratings for the veteran's bilateral shoulder disabilities. 
Nevertheless, prior to March 3, 1997, the competent medical 
evidence of record does not demonstrate that the veteran's 
arm movement was limited to 90 degrees or less in order to 
warrant an earlier effective date for the 20 percent 
disability ratings for the veteran's bilateral shoulder 
disabilities. Therefore, assignment of an effective date 
prior to March 3, 1997, for the increase in ratings for 
bilateral shoulder disabilities is denied.


ORDER

Entitlement to an effective date of March 3, 1997 for the 
award of a 20 percent disability rating for arthritis of the 
left shoulder is granted. To this extent and to this extent 
only, the appeal is granted. 

Entitlement to an effective date of March 3, 1997 for the 
award of a 20 percent disability rating for arthritis of the 
right shoulder is granted. To this extent and to this extent 
only, the appeal is granted. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


